Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
The objection to the drawings have been overcome.
The indefiniteness rejections have been overcome.
However, recitation is newly objected to at two points in the claims.
Applicant’s intent to retain the means plus function recitation without modification or argument is acknowledged.  Accordingly, the portions cited as invoking 35 USC 112(f) will continue to be interpreted as invoking 35 USC 112(f).  (Note, however, that form paragraph previously appearing immediately before the cited portions of the claims in the Claim Interpretation section of the body of the Office Action has been omitted to avoid confusion.)
Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive.  Therefore, the rejections are modified to meet the newly recited details and repeated herein.  This action is made final.
In particular, Applicant argues that Stables and Pietig were made of record by the ISR, and that no amendments were made during the international stage of the PCT 
Applicant argues against the rejection of claim 11 by stating that the intended use of the combination of Lludriguez and Suzuki is significantly different from the present invention.  In response, it is pointed out that there are similar goals for vehicle seats and outdoor seats since both may be exposed to water or other liquids and dirt.  Applicant points out that vehicle seats are designed to protect a seat occupant during a crash such that the covers would not extend over edges of the seat and backrest.  However, this is not persuasive because in the prior art  there are many covers for vehicle seats that extend over an edge and around vertical side portions of the seat bottoms and seat backs of vehicle seats.  Furthermore, covers are usually made of flexible materials such that they can be applied to seats without necessarily interfering with any safety features of the vehicle seats and/or in some cases it would have been obvious to modify the covers to accommodate any safety features.  
Applicant goes on to state that the water-resistant material would make the act of sitting on the seat uncomfortable.  This is not persuasive because there are plenty of covers known in the prior art that are water-resistant and are intended for contact by a sitting occupant.  Applicant adds that there is no intention for an occupant to sit on the chair when covered by the cover of the present invention.  Perhaps it is unnecessary to point out that this argument is based on intended use, and is not persuasive when the cover of the combination relied upon has the structural details recited in the claims and is capable of the recited functions.  Additionally, although Applicant states that “Suzuki 
Applicant argues that claims 12, 15, and 16 distinguish the invention relative to the combination that includes Stables.  Applicant argues about the environment and intended use of the reference to Stables.  However, Stables is not relied upon for these details, but rather for the teaching of respective self-winding drums for respective sheets.  In this regard, it is pointed out that the base reference to Lludriguez provides the sheets on the seat bottom and the seat back, such that Stables is not needed for this aspect of the invention.  
Applicant argues against the combination with Pietig by once again stating that the base reference does not appear to provide motivation for adding the brush of Pietig.  However, the motivation need not come from the references relied upon, and the Office Action provides a statement of motivation.  Furthermore, keeping dust, debris and other 
Applicant correctly states that the brushing feature of Noonan does not differ significantly from  that of Pietig, since both disclose a brush for cleaning of debris.  However, Noonan also specifically lists water as one of the substances that is cleaned by the brush.  
The arguments regarding new claim 20 are addressed in the rejection set forth below.

Election/Restriction
Applicant’s confirmation of the election without traverse of group II, Figures 7-8, and claims 1-19 in the reply filed on 02/11/2021 is acknowledged.
None of the claims is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  Election was made without traverse in the reply filed on 02/11/2021.

Claim Objections
Claims 12 and 20 are objected to because of the following informalities:  
Claim 12, line 9, “the second end” is seems likely the second end of the second web, the claim is objected to as not specifying such; and
Claim 20, line 3, “side” should have been  --side--.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Such claim limitation(s) is/are: 
“means for …” in claim 1, lines 8-9;
“means for …” in claim 6, lines 9-10;
“means for …” in claim 11, line 11; and
“means for …” in claim 12, lines 10-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lludriguez (FR 2931740) in view of Suzuki (US 4851504).
Lludriguez provides a web of material that is wound on a self-winding mechanism, but lacks the specifics of the material being a polymeric, water-resistant material which impregnates a woven fabric of the web.
On the other hand, Suzuki discloses a water-resistant woven fabric cover adapted to cover a seat in column 18, lines 30-31 and 47-59 and column 19, lines 49-57.
It would have been obvious to provide the fabric of the cover of Lludriguez with a woven fabric impregnated with a polymeric water-resistant material, as taught by Suzuki, because doing so would provide the benefit of a more water-resistant cover.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

Claim 1.     A cover assembly for a chair (Figures 1-8) having a chair frame (Figures 1-8) with a seat base (Figures 1-8), a seat cushion (5 in Figures 1-8) sized and adapted for removable placement in the seat base and a chair back, attached to the seat base (3 in Figures 1-8), the cover assembly comprising:
a web (5’) of water-resistant material (in accordance with the statement of obviousness above), having first and second ends (Figures 1-8); and a biased, self-retracting spring roller (27 in Figure 8), positioned in the seat base (where the seat base may be interpreted as including the seat cushion and supporting structure); wherein the first end of the web of water-resistant material is attached to the spring roller (Figure 8) and the second end of the web of water-resistant material is provided with means for removably attaching the second end to the chair frame (17 in Figure 8).

Claim 2.     The cover assembly of claim 1, wherein: 
the water-resistant material is a polymeric material (in accordance with the statement of obviousness above).

Claim 3.     The cover assembly of claim 2, wherein:
the polymeric material impregnates the web, which comprises a woven fabric material (in accordance with the statement of obviousness above).

Claim 4.     The cover assembly of claim 1 any one of the preceding claims, wherein:
in a first, deployed condition, the web (5’ in Figures 1-8) of water-resistant material extends across a top surface of the seat cushion (5); and
in a second, non-deployed condition, the web of water-resistant material is rolled onto the biased, self-retracting spring roller (Figure 8).

Claim 5.     The cover assembly of claim 1, wherein:
self-retracting spring roller (27) is mounted to the seat base (Figure 8), below the seat cushion (Figure 8).

Claim 11.     A chair (Figures 1-8), comprising:
a chair frame (Figures 1-8), with a seat base (comprising cushion 5 and supporting structure), legs (at laterally outer and lower portions of the base, as shown in Figures 1-8) that are attached to the seat base and a chair back, also attached to the seat base (3 in Figures 1-8);
a seat cushion (5), removably placed atop the seat base (although functionally recited, the cushion can be removed from the rest of the base); and a seat cushion cover assembly, comprising:
a web (5’) of water-resistant material (in accordance with the statement of obviousness above), having first and second ends (as shown in Figures 1-8)
a biased, self-retracting spring roller (27 shown in Figure 8), positioned in the seat base; 
wherein the first end of the first web of water-resistant material is attached to the spring roller and the second end of the first web of water-resistant material is provided with means (17) for removably attaching the second end to the chair frame (Figure 8).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lludriguez (FR 2931740) and Suzuki (US 4851504), as applied to claim 11, and further in view of Rause (US 2017/0290442).
Lludriguez provides the details of rollable covers for the seat bottom and seat back, as described above, on a chair or seat with the covers configured wind on to and off of spring rollers in a self-winding drum 27, but lacks the specifics of the covers comprising a first web with first and second side edges and a flap of additional water-resistant material to cover corresponding first or second side edge of the seat cushion when the first web is in the deployed condition.
On the other hand, Rause shows an analogous cover that is water-resistant and covers the entire width of the seat and has flaps on opposing side edges of the web forming the seat cover.
It would have been obvious to provide flaps on opposing sides of one or both of the webs that form the seat covers of the combination because doing so would provide the benefit of better protecting the whole width of the seat bottom and/or seat back.  In particular, this is beneficial for a vehicle seat when it is desired to protect the seat from water or debris carried onto the seat by a pet or by dirty or wet cargo to be transported on the vehicle seat. 
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 


in a first, deployed condition (5’ in Figures 1-8), the first web of water-resistant material extends entirely across a top surface of the seat cushion (5 of Lludriguez in view of the teachings of Rause to provide a cover that extends entirely across a top surface of the seat cushion and/or the backrest); and
in a second, non-deployed condition, the first web of water-resistant material is rolled onto the biased, self-retracting spring roller (Figure 8).

Claims 6-10, 12, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lludriguez (FR 2931740) and Suzuki (US 4851504) in further view of Stables (GB 16641).
Lludriguez and Suzuki provide the water-resistant cover that is wound on a self-winding mechanism between a deployed condition and a retracted condition.  Lludriguez further shows respective covers for the seat bottom and the seat back portions, respectively, each wound on a common roll in the self-winding drum 27, but lacks respective self-winding drums for the respective sheets forming the covers 3’ and 5’.
On the other hand, Stables shows two self-winding drums spring-biasingly receiving respective sheets or covers for a seat.
It would have been obvious to provide a respective self-winding drum for the respective sheets forming the respective covers 3’ and 5’ of Lludriguez, in accordance with the teaching of respective self-winding drums of Stables because doing so would enable independent protraction and retraction of the covers 3’ and 5’.


Claim 6.     The cover assembly of claim 1, further comprising: a second cover assembly, comprising:
a second web (3’ of Lludriguez) of water-resistant material (modified in view of Suzuki), having first and second ends (Figures 1-8 of Lludriguez);
a second biased, self-retracting spring roller (taught by Stables and applied to Lludriguez), positioned in the seat base (as taught in Figures 1-8 of Lludriguez);
wherein the first end of the second web of water-resistant material is attached to the second spring roller and the second end of the second web of water-resistant material is provided with means (17 of Lludriguez) for removably attaching the second end to the chair frame (in accordance with the teachings of Lludriguez, see Figures 1-8, and the combination with Stables).

Claim 7.     The cover assembly of claim 6, wherein: the water-resistant material of the second web is a polymeric material (as disclosed by Suzuki).

Claim 8.     The cover assembly of claim 7, wherein:
the polymeric material impregnates the second web (42), which comprises a woven fabric (as disclosed by Suzuki).


in a first, deployed condition, the second web (3’ of Lludriguez) of water-resistant material extends across a top surface of chair back (Figures 1-8 of Lludriguez); and
in a second, non-deployed condition, the second web of water-resistant material is rolled onto the biased, self-retracting spring roller (Figure 8 of Lludriguez).

Claim 10.     The cover assembly of claim 6, wherein:
the second biased, self-retracting spring roller (taught by second spring roller in Figure 3 of Stables) is mounted to the seat base, below the seat cushion (as shown by the position of the spring roller 27 in Figure 8 of Lludriguez and by the adjacency of the second spring roller taught in Figure 3 of Stables).

Claim 12.     The chair of claim 11, further comprising: a back cushion (3 of Lludriguez), removably attached to the chair back (comprising a back cushion frame inherent in Lludriguez); and a second seat cushion cover assembly, comprising:
a second web (3’ of Lludriguez) of water-resistant material, having first and second ends (in accordance with the teachings of Suzuki applied to the second web 3’ of Lludriguez);
a second biased, self-retracting spring roller, positioned in the seat base (shown in Figure 3 of Stables and applied in the seat of Figure 8 of Lludriguez);
wherein the first end of the second web of water-resistant material is attached to the spring roller and the second end of the second web of water-resistant material is 

Claim 15.     The chair of claim 12, wherein:
in a first, deployed condition, the first web of water-resistant material extends across a top surface of the seat cushion (Figure 8 of Lludriguez); and
in a second, non-deployed condition, the first web of water-resistant material is rolled onto the biased, self-retracting spring roller (Figure 8 of Lludriguez).

Claim 16.     The chair of claim 12, wherein:
in a first, deployed condition, the second web of water-resistant material extends across a top surface of chair back (Figure 8 of Lludriguez); and
in a second, non-deployed condition, the web of water-resistant material is rolled onto the biased, self-retracting spring roller (Figure 8 of Lludriguez).

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lludriguez (FR 2931740)  and Suzuki (US 4851504) as applied to claims 4 above in further view of Pietig (DE 202009013605).
Lludriguez provides the details described above, including a chair or seat with covers that wind on to and off of spring rollers in a self-winding drum 27, but lacks the specifics of a brush to clean off debris when the cover is retracted into the drum.
On the other hand, Pietig discloses just such a brush 6 in Figure 3.

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

Claim 13.     The cover assembly of claim 4, further comprising:
a brush means (shown at 6 in Figure 3 of Pietig and applied in the combination with Lludriguez) for brushing the first web of water-resistant material as the first web is moved between the first, deployed condition and the second, non-deployed condition (as shown in Figure 3 of Pietig), the brush means being positioned to bear adjustably  against the outer circumference of the roller (within self-winding drum 27 of Lludriguez).

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lludriguez (FR 2931740), Suzuki (US 4851504), and Rause (US 2017/0290442), as applied to claim 17 above in further view of Pietig (DE 202009013605) and.
Lludriguez provides the details described above, including a chair or seat with covers that wind on to and off of spring rollers in a self-winding drum 27, but lacks the specifics of a brush to clean off debris when the cover is retracted into the drum.
On the other hand, Pietig discloses just such a brush 6 in Figure 3.

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

Claim 18.     The chair of claim 17, further comprising:
a brush means (shown at 6 in Figure 3 of Pietig and applied in the combination with Lludriguez) for brushing the first web of water-resistant material as the first web is moved between the first, deployed condition and the second, non-deployed condition (as shown in Figure 3 of Pietig), the brush means being positioned to bear adjustably  against the outer circumference of the roller (within self-winding drum 27 of Lludriguez).

Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lludriguez (FR 2931740), Suzuki (US 4851504), and Stables (GB 16641) as applied to claims 9 and 16 above in further view of Noonan (US 2008/0284217).
Lludriguez provides the details described above, including a chair or seat with covers that wind on to and off of spring rollers in a self-winding drum 27, but lacks the specifics of a brush to clean off water, dust, or debris when the cover is retracted into the drum.
On the other hand, Noonan discloses just such a brush in paragraph 0059.

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

Claim 14.     The cover assembly of claim 9, further comprising:
a brush means (described in paragraph 0059 of Noonan and applied in the combination with Lludriguez) for brushing the second web of water resistant material as the second web is moved between the first, deployed condition and the second, non-deployed condition (as described in paragraph 0059 of Noonan), the brush means being positioned to bear adjustably  against the outer circumference of the second roller (within self-winding drum 27 of Lludriguez).

Claim 19.     The chair of claim 16, further comprising:
a brush means (described in paragraph 0059 of Noonan and applied in the combination with Lludriguez) for brushing the second web of water-resistant material as the second web is moved between the first, deployed condition and the second, non-deployed condition (as described in paragraph 0059 of Noonan), the brush means being positioned to bear adjustably  against the outer circumference of the second roller (within self-winding drum 27 of Lludriguez).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lludriguez (FR 2931740), Suzuki (US 4851504), Stables (GB 16641), and Noonan (US 2008/0284217), as applied to claims 19 above in further view of Rause (US 2017/0290442).
Lludriguez provides the details of rollable covers for the seat bottom and seat back, as described above, on a chair or seat with the covers configured wind on to and off of spring rollers in a self-winding drum 27, but lacks the specifics of the covers comprising a first web with first and second side edges and a flap of additional water-resistant material to cover corresponding first or second side edge of the seat cushion when the first web is in the deployed condition.
On the other hand, Rause shows an analogous cover that is water-resistant and covers the entire width of the seat and has flaps on opposing side edges of the web forming the seat cover.
It would have been obvious to provide flaps on opposing sides of one or both of the webs that form the seat covers of the combination because doing so would provide the benefit of better protecting the whole width of the seat bottom and/or seat back.  In particular, this is beneficial for a vehicle seat when it is desired to protect the seat from water or debris carried onto the seat by a pet or by dirty or wet cargo to be transported on the vehicle seat. 
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

Claim 20.     The chair of claim 19, wherein:
the first web has, along at least a portion of a first and a second side edge, a flap of additional water-resistant material to cover a corresponding first or second sidde edge of the seat cushion, when the first web is in the deployed condition (in accordance with the statement of obviousness above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636